 

Exhibit 10.4

 

Amended Equity Commitment Letter

TDR Capital II Holdings L.P.

20 Bentinck Street

London, WIU 2EU

 

 

November 6, 2017

 

Double Eagle Acquisition Corp.

2121 Avenue of the Stars

Suite 2300

Los Angeles, CA 90067

 

Ladies and Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement, dated as of August
21, 2017, among Algeco Scotsman Global S.à r.l. (“Algeco Global”), Algeco
Scotsman Holdings Kft. (“Algeco Holdings” and, collectively with Algeco Global,
the “Sellers”), Double Eagle Acquisition Corp. (the “Parent Acquiror”) and
Williams Scotsman Holdco Corp. (the “Holdco Acquiror” and together with the
Parent Acquiror, the “Acquirors”), as amended by that certain Amendment to Stock
Purchase Agreement dated as of September 6, 2017 and that certain Second
Amendment to Stock Purchase Agreement dated as of the date hereof (as the same
may be further amended, modified or otherwise supplemented from time to time,
the “Purchase Agreement”).

 

Pursuant to the terms and conditions of the Purchase Agreement, the Investor
executed and delivered to the Parent Acquiror an equity commitment letter dated
August 21, 2017 and attached hereto as Annex 1 (the “Prior Equity Commitment
Letter”). Pursuant to Section 6 of the Prior Equity Commitment Letter, the Prior
Equity Commitment Letter is hereby amended as set forth in this Amended Equity
Commitment Letter (this “Amended Equity Commitment Letter”).

 

1.Defined Terms. Capitalized terms used in this Amended Equity Commitment Letter
and not otherwise defined herein have the meanings ascribed to them in the Prior
Equity Commitment Letter.

 



 

 

 

2.Amendment to Prior Equity Commitment Letter. Section 1 of the the Prior Equity
Commitment Letter is hereby deleted in its entirety and replaced with the
following:

 

“TDR Capital II Holdings L.P. (the “Investor”) agrees and commits that at the
Closing, subject to the terms and conditions set forth below, the Investor will,
and/or will cause one or more of its affiliates, co-investors or syndicatees to,
purchase, directly or indirectly, from the Parent Acquiror, following the
redomestication of Parent Acquiror as a Delaware corporation and pursuant to the
terms and conditions of a Subscription Agreement in the form attached to the
Purchase Agreement, (i) common equity of the Parent Acquiror, at a per share
price of $9.60, in an amount in cash equal to (x) the Purchase Price plus the
amount required to satisfy Section 8.02(f) of the Purchase Agreement plus the
Transaction Expenses required to be paid on the Closing Date less (y) the Debt
Financing Proceeds plus the amount of cash left in the Trust Account as of the
Closing Date, which purchase amount shall not exceed $500 million, and (ii) up
to an additional 10 million shares of common equity of the Parent Acquiror, at a
per share price of $10.00, which purchase amount shall be dependent upon the
aggregate dollar amount of redemptions of ordinary shares by the public
shareholders of the Parent Acquiror in connection with the consummation of the
transactions contemplated by the Purchase Agreement, and shall be calculated as
follows: (A) if the amount of cash left in the Trust Account is equal to $500
million, then 10 million additional shares shall be purchased at an aggregate
purchase price of $100 million, (B) if the amount of cash left in the Trust
Account is less than $500 million but greater than $400 million, then a number
of additional shares shall be purchased such that the aggregate purchase price
for such shares equals the difference between $100 million and the aggregate
dollar amount of such redemptions, or (C) if the amount of cash left in the
Trust Account is equal to or less than $400 million, then no such additional
shares shall be purchased (the amounts described in the foregoing clauses (i)
and (ii) collectively, the “Closing Date Commitment”). For the avoidance of
doubt, in no event shall the Closing Date Commitment exceed $500 million.
Notwithstanding the foregoing, if the Closing shall occur, and the Closing Date
Commitment is less than $500 million, the Investor hereby commits, and/or will
cause one or more of its affiliates, co-investors or syndicatees to, purchase,
directly or indirectly, from the Parent Acquiror, during the 12-month period
immediately following the Closing Date (or such longer period as agreed to by
the Investor in the Investor’s sole discretion), solely for purposes of funding
Qualifying Acquisitions (as defined below), additional shares of the Parent
Acquiror pursuant to a subscription agreement substantially in the form of the
Subscription Agreement, at a per share price of $10.00, in an amount in cash
that, when combined with the Closing Date Commitment, shall not exceed in the
aggregate $500 million (the “Post-Closing Commitment” and, together with the
Closing Date Commitment, the “Total Investor Commitment”). For the avoidance of
doubt: (i) the Total Investor Commitment shall not exceed $500 million; (ii) the
Closing Date Commitment shall be used solely to fund the Purchase Price and the
Transaction Expenses if and when required to be paid by the Acquirors or the
Sellers in accordance with the terms and subject to the conditions set forth
herein and in the Purchase Agreement, and not for any other purpose whatsoever;
(iii) the Investor will not have any obligation under any circumstance to
contribute to, purchase equity securities or other instruments of, or otherwise
provide funds to, the Parent Acquiror at any time in any amount in excess of the
Total Investor Commitment; and (iv) in the event the Investor causes one or more
of its affiliates, co-investors or syndicatees to fund a portion of the Closing
Date Commitment and/or Post-Closing Commitment, the Investor or one of its
controlled affiliates will fund at least the majority of such investment. For
purposes of this Amended and Restated Equity Commitment Letter, a “Qualifying
Acquisition” shall mean an acquisition of a business substantially similar to
that of Williams Scotsman International, Inc., which has an enterprise value of
$750 million or more, within twelve (12) months of the Closing (or such longer
period as the Investor may agree to in the Investor’s sole discretion), which
has been approved by the Board of Directors of the Parent Acquiror and, to the
extent required, its shareholders. For the avoidance of doubt, a Qualifying
Acquisition shall mean a subsequent acquisition following the Closing and shall
not be interpreted to mean or include any of the transactions contemplated by
the Purchase Agreement.”

 

3.Except as specifically set forth in this Amended Equity Commitment Letter, all
of the terms of the Prior Equity Commitment Letter shall remain unmodified and
in full force and effect.

 



 

 

 

4.This Amended Equity Commitment Letter, together with the Prior Commitment
Letter and the Purchase Agreement, constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings, both written and oral,
among the parties or any of them with respect to the subject matter hereof and
thereof.

 

5.This Amended Equity Commitment Letter may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 

 

      Very truly yours,                     TDR CAPITAL II HOLDINGS L.P.        
                      By: /s/ Manjit Dale           Name: Manjit Dale for and on
behalf of TDR Capital LLP         Title: Founding Partner             Accepted
and agreed
as of the date first written above:                     DOUBLE EAGLE ACQUISITION
CORP.                                 By: /s/ Jeff Sagansky           Name: Jeff
Sagansky         Title: President and Chief Executive Officer                  



 

 

 

 

Annex 1

Prior Equity Commitment Letter

 

 

 

 